PER CURIAM
In these consolidated cases, plaintiff raises numerous assignments of error regarding the dismissal of his negligence claims brought against defendant. We reject without discussion all of plaintiffs assignments of error except his assignment of error concerning the trial court’s entry of a general judgment of dismissal with prejudice in Multnomah County case number 0306-06280 (appellate case number A127330). Plaintiff asserts, and defendant concedes, that that judgment, entered on January 10, 2005, was erroneous because a final judgment had already been entered in that case. A discussion of the details underlying this dispute would be of no benefit to the bench and Bar. On review, we agree with the parties that the January 10, 2005, judgment was entered erroneously.
In case A127330, remanded with instructions to vacate January 10, 2005, judgment and reinstate prior judgment; in case A129219, affirmed.